McGrath, C. J.
In August, 1889, defendant entered into a written contract with plaintiffs, whereby plaintiffs were to operate defendant's elevator at Gladstone, and were to receive one-half a cent per bushel for all grain transferred from cars to vessels. Either party had the right to terminate the contract upon 90 days' notice in writing. Plaintiffs operated the elevator until October 8, 1890, when they received from defendant a written notice of termination, to take effect 90 days from that date. Defendant did not act under this notice, but on October 20, 1891, took possession without further notice, and this suit is brought for the breach of the contract. It appeared that after October 20, and within the 90 days, 962,864 bushels of grain had been transferred through the elevator. The court held that, under the contract, defendant was under no obligation to deliver any grain for transfer, but that, inasmuch as defendant had, on October 19, given instructions respecting the transfer of 290,766 bushels, it was left to the jury to determine whether the immediate handling of that grain was not contemplated; and the sole controversy is as to the submission to the jury of that item.
There was no such uncertainty about the terms of this contract as was the case in Davie v. Mining Co., 93 Mich. 491. Here the contract was definite, and evidently contemplated the transfer of such grain as was received by the railway company in the usual course of business.
*49We find no error in the record, to defendant’s prejudice, and the judgment is affirmed.
The other Justices concurred.